DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,173,127
In reference to claim 1, Sandburg discloses the claimed invention including:
A method for removing moisture from an atmosphere within a freezer (10) using a cryogen for freezing operations (see annotated reference below for the examiner’s definition of the atmosphere within the freezer highlighted in grey), comprising: 
providing a freezing temperature with the cryogen at the atmosphere (see abstract); 
reducing a temperature of the atmosphere with the cryogen for removing moisture in the form of droplets from the atmosphere (see column 2 lines 15-20);
 collecting the droplets on internal surfaces of the freezer (conveyor belt 12, see column 2 lines 15-20);
 permitting the droplets to dwell for an amount of time in the atmosphere sufficient to freeze the droplets to become frozen droplets (implied by the frost); and 
removing the frozen droplets from the freezer (via brush 22 and 24).


    PNG
    media_image1.png
    431
    719
    media_image1.png
    Greyscale


In reference to claim 2, Sandburg discloses the claimed invention including:
the removing at least a portion of the frozen droplets is with a conveyor belt (12) moving through the atmosphere of the freezer, see column 2 lines 23-25.
In reference to claim 3, Sandburg discloses the claimed invention including:
comprising scraping any of the frozen droplets from the conveyor belt (via brushes 22, 24) after the conveyor belt leaves the atmosphere (as defined in the annotated reference above with respect to claim 1. Note that the brushes are provided for after the conveyor belt leaves the atmosphere.
In reference to claim 4, Sandburg discloses the claimed invention including:

In reference to claim 5, Sandburg discloses the claimed invention including:
the cryogen is nitrogen, see column 2 lines 4-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,427,820 to Hart, Figure 1 showing multiple spray heads in the freezing zone and multiple freezing zones FA and FB3
US 2010/0163370 to McCormick et al.,  figure 1 showing fans circulating the cryogen within the tunnel 
US 2018/0045454 to Boyles, [0017] where carbon dioxide is known for use in a freezing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763